Title: From Thomas Jefferson to Martha Jefferson Randolph, 28 May 1801
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


               
                  My very dear Martha
                  Washington May 28. 1801.
               
               I recieved yesterday mr Randolph’s letter of the 23d. giving me the always welcome news of your health. I have not heard from Maria since I have been here. it is a terrible thing that people will not write unless they have materials to make a long letter: when three words would be so acceptable. Mrs. Madison left us two days ago, to commence housekeeping, so that Capt Lewis & myself are like two mice in a church. it would be the greatest comfort imaginable to have you or Maria here. but this wish must be subordinate to your family affairs. mrs Madison’s stay here enabled me to begin an acquaintance with the ladies of the place, so as to have established the precedent of having them at our dinners. still their future visits will be awkward to themselves in the present construction of our family. I inclose for Anne some trifles cut out of the newspapers. tell Ellen I will send her a pretty story as soon as she can read it. kiss them all for me; my affectionate esteem to mr Randolph & warmest love to yourself.
               
                  
                     Th: Jefferson
                  
               
            